Citation Nr: 9931310	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.   98-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right femur fracture, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from October 1976 to June 
1981.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a February 1998 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 20 percent 
evaluation for the appellant's residuals of a right femur 
fracture.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The residuals of a right femur fracture are manifested 
principally by a 1/2 inch shortening of the right lower 
extremity.

3.  The residuals of a right femur fracture do not result in 
malunion of the femur or more than moderate knee or hip 
disability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a right femur fracture have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.25, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5255 and 5275 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA medical 
treatment and examinations.  The record does not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service-connection for residuals of a right femur fracture 
was granted by means of a December 1981 rating action, 
following the review of the evidence of record.  The 
disability was rated as 20 percent disabling.  At the time of 
the rating, evidence of record included service medical 
records that indicate that in 1981, the appellant sustained 
had an intertrochanteric fracture of the right femur.  
Additionally of record was a November 1981 VA examination 
report that indicates the appellant had healed surgical scars 
at the upper later aspect of the thigh.  He had normal 
flexion, extension, abduction, and external rotation of the 
right hip.  He had atrophy of the thigh.  His right knee had 
normal motion and was negative of effusion and instability.  
He had tenderness in the area of the traction pinholes.  A 
September 1981 VA radiographic report indicates the hip joint 
was normal in appearance.  An old fracture of the proximal 
femur held by internal fixation was observed.

In 1985 the appellant had surgery performed to remove a 
blade, plate, and screws from his right femur.  Subsequently, 
the RO provided him with a 100 percent rating pursuant to 
paragraph 30 benefits from January 1985 to March 1985 and 
thereafter restored the 20 percent evaluation.

An October 1986 VA examination report indicates the appellant 
had normal gait.  He did not have a limp.  His right lower 
extremity was 1/2 inch shorter than his left lower extremity.  
Range of motion testing showed that his limitation of motion 
was between 0 and 125 degrees, abduction was at 45 degrees, 
and adduction was at 20 degrees.  Subsequently, the RO 
decreased the evaluation of residuals of a right femur 
fracture from 20 percent to 10 percent disabling.

A December 1993 VA examination indicates the appellant walked 
without a limp.  He had a slight pelvic tilt to the right.  
There was no deformity, atrophy, swelling or discoloration of 
the right lower extremity.  Flexion of the hip was to 105 
degrees.  External rotation was to 50 degrees.  X-rays of the 
right femur and hip showed a healed subtrochanteric fracture 
with bony exostosis.  The pin track and screw holes were 
visible, although the hardware (blade, plate, and screws) had 
been removed.  He was diagnosed with subtrochanteric fracture 
of the right femur status post open reduction with pin 
fixation, with some residual loss of motion at the hip.

A June 1995 VA examination report revealed the appellant had 
a right pelvic tilt secondary to shortening of the right 
femur.  He did not have deformity in the right lower 
extremity.  He walked on his toes and heels, but he had a 
slight limp on walking on his right heel.  He made a full 
squat and raised without difficulty.  The range of motion 
testing of the right leg reflected the following results: 
straight leg raising was 90 degrees and knee flexion was 145 
degrees.  X-rays revealed a well-healed fracture of the 
proximal right femur with, residual screw tracks, and 
considerable callus formation about the fracture site.  The 
examiner concluded that he had a healed fracture of the 
proximal right femur with 1 inch shortening of the right leg.  
Subsequently, the RO granted him an increased evaluation of 
20 percent for the residuals of his right femur fracture that 
is still currently in effect.

A December 1997 VA examination showed the appellant ambulated 
with a normal gait.  He had a well-healed lateral scar on the 
hip that was not tender.  The right lower extremity was 1/2 
inch shorter than the left.  He had range of motion testing 
that reflected the following results without complaints of 
pain: flexion was 130 degrees, extension was 35 degrees, 
external rotation was 50 degrees, internal rotation was 30 
degrees, abduction was 50 degrees, and adduction was 30 
degrees.  X-rays revealed a healed subtrochanteric fracture, 
which healed in good position and alignment.  There was no 
evidence of a vascular necrosis or arthritic change in the 
right hip.  

In April 1999 the appellant appeared at a hearing at the RO.  
He testified that after his 1984 surgical removal of hardware 
he experienced problems picking up heavy objects and 
experiencing sharp pains in his hip.  He reported that he 
could not sit for long periods, and he experienced numbness 
and a little pain in the hip.  He asserted that he did not 
have full range of motion.  He also testified that bad 
weather affected his knee where the nail and brace were in 
place.  

VA medical records from September 1997 to December 1997 
included a radiology report dated December 1997 that 
indicates the appellant had an old posttraumatic deformity of 
the proximal femur.  Defects in the proximal femur were 
consistent 

with those caused by previous stabilization devices.  The 
examiner opined that there was no definite change from the 
December 1997 VA examination.

The severity of the appellant's residuals of a right femur 
fracture is ascertained for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1999).  The 
appellant's residuals of right femur fracture have been rated 
by the RO under Diagnostic Codes 5255 and 5275.

Under Diagnostic Code 5275, a 20 percent is warranted for 2 
to 2 1/2 inch shortening of the bones of the lower extremity; a 
30 percent rating is warranted for 2 1/2 to 3 inch shortening 
of the bones of the lower extremity.  Ratings under this 
diagnostic code are not to be combined with other ratings for 
fracture or faulty union.

Diagnostic Code 5255 provides that a 20 percent evaluation is 
warranted where there is malunion of the femur with moderate 
knee or hip disability.  A 30 percent evaluation is warranted 
when there is malunion of the femur with marked knee or hip 
disability. 

The Board after reviewing the evidence of record and the 
applicable law finds that the appellant's residuals of a 
right femur fracture are properly evaluated as 20 percent 
disabling.  His right lower extremity is only 1/2 inch shorter 
than the left.    He has full flexion and abduction of the 
right hip, and full flexion of the right knee.  38 C.F.R. 
§ 4.71, Plate II (1999).  No other functional impairment of 
the hip or the knee is shown.  Thus, he does not have more 
than moderate knee or hip disability, if that.  Based on this 
evidence, he does not meet the criteria for a higher rating 
under either Diagnostic Code 5255 or 5275.  The postoperative 
scar has been noted, but the evidence of record indicates 
that it is well healed and not tender.  Thus, an additional 
evaluation for the scar is not warranted. 

The appellant's testimony as to knee and hip symptoms have 
been noted, but do not, in the Board's opinion, provide a 
basis for additional compensation pursuant to the principles 
set forth in DeLuca v. Brown, 8 Vet.App. 202 (1998).  The 
objective medical evidence does not reflect symtoms such as 
pain, weakness or incoordination associated with the femur 
fracture 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased evaluation, in excess of the currently 
assigned 20 percent evaluation for residuals of the right 
femur fracture.  There are no factors such as frequent 
periods of hospitalization or marked interference with 
employment associated with the residuals of his right femur 
fracture that render impractical the application of the 
regular schedular standards.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1999).


ORDER

Entitlement to an increased evaluation for residuals of a 
right femur fracture is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

